DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on November 12, 2019. 
Claims 1 – 10 are presented for examination and are pending. 
This office action is in response to preliminary amendments filed on November 12, 2019. 
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120,121, 365(c), or 386(c) is acknowledged. Claims 1 – 10 are examined based on the filing date of PCT/JP2017/018484, which is May 17, 2017. 
Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration filed on November 12, 2019 has been received. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 12, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on November 12, 2019 are accepted. 
Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 recites “wherein the output unit decides the number of experiments for each type of the experiments according to the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, 
Claim 1 recites “the order in which a plurality of the experimental operations are to be performed”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites “the basis of the input received by the first reception unit”. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 2, 
Claim 2 recites “the most likely operation”. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 3, 


Regarding Claim 5, 
Claim 5 recites “the number of experiments”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “the number of types of experiments”. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 6,
Claim 6 recites “wherein the output unit decides to preferentially experiment a node of a result”. This limitation lacks clarity because it is unclear what preferentially is referring to. For purposes of examination this limitation is interpreted as wherein the output unit decides to prioritize a node of a result. 

Regarding Claim 7, 
Claim 7 recites “the order in which a plurality of the experimental operations are to be performed”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites “the basis of the received graph”. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “outputting the order in which a plurality of the experimental operations are to be performed on the basis of the received graph and the information indicating the degree or the experimental results.” This limitation lacks clarity because it is unclear whether the outputted order is based on: 
(received graph AND information indicating the degree) OR (experimental results) 
OR
received graph AND (information indicating the degree OR experimental results)

Regarding Claim 8, 
Claim 8 recites “the most likely operation”. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 9, 
Claim 9 recites “the order in which a plurality of the experimental operations are to be performed”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites “the basis of the received graph”. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “outputting the order in which a plurality of the experimental operations are to be performed on the basis of the received graph and the information indicating the degree or the experimental results.” This limitation lacks clarity because it is unclear whether the outputted order is based on: 
(received graph AND information indicating the degree) OR (experimental results) 
OR
received graph AND (information indicating the degree OR experimental results)

Regarding Claim 10, 
Claim 10 recites “the most likely operation”. There is insufficient antecedent basis for this limitation in the claim.

Dependent claims are rejected due to being dependent on rejected claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1, 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: 
Claim 1 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: 
The claim is directed to receiving a graph, receiving information indicating the degree of relationship between nodes of the graph or past experimental results, and outputting an order in which operations are to be performed. Each of the following limitation(s):
a first reception unit… that receives, as an input, a graph including: a plurality of nodes representing experimental operations; a plurality of nodes representing results of the operations; and edges representing cause-and-effect relationships between the experimental operations and the operation results;
a second reception unit… that receives, as an input, either information indicating the degree of cause-and-effect relationship between the experimental operation and the operation result or past 
an output unit… that outputs the order in which a plurality of the experimental operations are to be performed on the basis of the input received by the first reception unit and the information received by the second reception unit.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“a hardware including a processor”, “implemented by the processor”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass receiving a graph where nodes represent experimental operations and results and edges represent relationships (corresponds to observation), receiving either information indicating the degree of cause-and-effect relationship or past experimental results (corresponds to observation), and outputting the order in which experimental operations are to be performed (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis:
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a hardware including a processor”, “implemented by the processor” as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a 
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 2, 
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: 
Claim 2 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: 
The claim is directed to identifying the most likely operation in order to achieve a combination of values for the nodes representing the results. Each of the following limitation(s):
wherein the output unit identifies the most likely operation in order to achieve a combination of values input for the nodes representing the results.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass identifying the most likely operation in order to achieve a combination of values input for nodes representing results 
Step 2A Prong Two Analysis:
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a hardware including a processor”, “implemented by the processor” as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 3, 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: 
Claim 3 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: 
The claim is directed to calculating a probability of results based on past experiment results and identifying an operation that achieves the highest probability. Each of the following limitation(s):
wherein the output unit calculates an implementation probability of values that can be taken by the nodes representing the results on the basis of the past experimental results and identifies an operation that achieves the highest implementation probability of the values that can be taken.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass calculating a probability of values that can be taken by the nodes representing the results on the basis of past experimental results and identifying an operation that achieves the highest implementation probability of values that can be taken (corresponds to evaluation and judgement with assistance of pen and paper). Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis:
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a hardware including a processor”, “implemented by the processor” as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a 
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 4, 
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: 
Claim 4 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: 
The claim is directed to outputting nodes that can be experimented in parallel. Each of the following limitation(s):
wherein the output unit outputs a plurality of nodes depending only on the nodes representing the experimental operations, as nodes able to be experimented in parallel.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass outputting nodes that can be experimented in parallel (corresponds to evaluation because the broadest reasonable 
Step 2A Prong Two Analysis:
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a hardware including a processor”, “implemented by the processor” as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 5, 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: 
Claim 5 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: 
The claim is directed to deciding the number of experiments for each type of experiments according to the total number of types of experiments. Each of the following limitation(s):
wherein the output unit decides the number of experiments for each type of the experiments according to the number of types of experiments, which are identified for each of the nodes representing the results, on a predetermined number of all experiments.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass deciding the number of experiments for each type of experiments according to the total number of types of experiments (corresponds to evaluation and judgement). Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis:
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a hardware including a processor”, “implemented by the processor” as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 6, 
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: 
Claim 6 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: 
The claim is directed to preferentially experimenting a node of a result depending on a node of operation. Each of the following limitation(s):
wherein the output unit decides to preferentially experiment a node of a result depending only on a node of an operation.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass deciding to preferentially experiment a node of a result depending on a node of an operation (corresponds to judgement). Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis:

Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 7, 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: 
Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: 

receiving, as an input, a graph including: a plurality of nodes representing experimental operations; a plurality of nodes representing results of the operations; and edges representing cause-and-effect relationships between the experimental operations and the operation results;
receiving, as an input, either information indicating the degree of cause-and-effect relationship between the experimental operation and the operation result or past experimental results from which the strength of each cause-and-effect relationship is used for estimation; and
outputting the order in which a plurality of the experimental operations are to be performed on the basis of the received graph and the information indicating the degree or the experimental results.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass receiving a graph where nodes represent experimental operations and results and edges represent relationships (corresponds to observation), receiving either information indicating the degree of cause-and-effect relationship or past experimental results (corresponds to observation), and outputting the order in which experimental operations are to be performed (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis:
This claim does not recite any additional elements. Accordingly, the abstract idea is not integrated into a practical application. 
Step 2B Analysis:


Regarding Claim 8, 
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: 
Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: 
The claim is directed to identifying the most likely operation in order to achieve a combination of values for the nodes representing the results. Each of the following limitation(s):
wherein the most likely operation is identified in order to achieve a combination of values input for the nodes representing the results.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass identifying the most likely operation in order to achieve a combination of values input for nodes representing results (corresponds to evaluation and judgement with assistance of pen and paper). Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis:
This claim does not recite any additional elements. Accordingly, the abstract idea is not integrated into a practical application. 
Step 2B Analysis:


Regarding Claim 9, 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: 
Claim 9 is directed to a non-transitory computer readable information recording medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: 
The claim is directed to receiving a graph, receiving information indicating the degree of relationship between nodes of the graph or past experimental results, and outputting an order in which operations are to be performed. Each of the following limitation(s):
receiving, as an input, a graph including: a plurality of nodes representing experimental operations; a plurality of nodes representing results of the operations; and edges representing cause-and-effect relationships between the experimental operations and the operation results;
receiving, as an input, either information indicating the degree of cause-and-effect relationship between the experimental operation and the operation result or past experimental results from which the strength of each cause-and-effect relationship is used for estimation; and
outputting the order in which a plurality of the experimental operations are to be performed on the basis of the received graph and the information indicating the degree or the experimental results.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“a non-transitory computer readable 
Step 2A Prong Two Analysis:
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a non-transitory computer readable information recording medium storing an experimental design optimization program”, “when executed by a processor” as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the 

Regarding Claim 10, 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: 
Claim 10 is directed to a non-transitory computer readable information recording medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: 
The claim is directed to identifying the most likely operation in order to achieve a combination of values for the nodes representing the results. Each of the following limitation(s):
wherein the most likely operation is identified in order to achieve a combination of values input for the nodes representing the results.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass identifying the most likely operation in order to achieve a combination of values input for nodes representing results (corresponds to evaluation and judgement with assistance of pen and paper). Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis:
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or 
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Prediction analysis of a wastewater treatment system using a Bayesian network”) in view of Novaes (US 2016/0103706 A1)

Regarding Claim 1, 
Li teaches: 
An experimental design optimization device comprising: a hardware including a processor; (Page 141, Section 2.3: “A number of software packages, such as Bayes Net Toolbox (Murphy, 2001), BayesiaLab… Hugin Expert… and Netica… can be used for parameter learning and inference. In this research, BayesiaLab (5.0) was used in the computation of network parameters and prediction inference.” suggests a computer based implementation because the BayesiaLab software package was used for prediction inference for the Bayesian Network)

a first reception unit, implemented by the processor, that receives, as an input, a graph including: (Page 140 - 141, Section 1: “In this paper, we introduce the use of Bayesian networks for the analysis of MSBR. The objective of this work was to find a way to model and predict a wastewater treatment system based on MSBR via Bayesian networks” teaches using a Bayesian network to model and predict wastewater treatment systems; Page 141, Section 2: “Bayesian networks are directed acyclic graphs comprising of nodes and directed edges connecting the nodes…” teaches that Bayesian networks are directed acyclic graphs, therefore the system receives a directed acyclic graph to model and predict wastewater treatment systems; Page 141, Section 2.3: “A number of software packages, such as Bayes Net Toolbox (Murphy, 2001), BayesiaLab… Hugin Expert… and Netica… can be used for parameter learning and inference. In this research, BayesiaLab (5.0) was used in the computation of network parameters and prediction inference.” suggests a computer based implementation such as a computer with a processor because the BayesiaLab software package was used for prediction inference for the Bayesian Network)

a plurality of nodes representing experimental operations; (Fig. 3 and Page 142, Section 3: “Influent COD concentration (CODin), influent total phosphorus concentration (TPin), and influent total nitrogen concentration (TNin) were the primary input variables. As the settling and decanting times were fixed at 1.0 and 0.5 h, respectively, if the total cycle time of SBR Csb, anoxic mixing time Tam, and aerobic aeration time Taa were known, filling time Tf be calculated. Thus, the total cycle time of SBR Csb, anoxic mixing time Tam, and aerobic aeration time Taa were selected as the control variables.” teaches that CODin, TPin, and TNin are the primary input variables in the Bayesian network, these nodes represent variables used in wastewater treatment systems (experimental operations); Page 141: “In this study, a Bayesian network-based approach for modeling and predicting a wastewater treatment system based on Modified Sequencing Batch Reactor (MSBR) was proposed. Using the presented approach, a Bayesian network model for MSBR can be constructed using experiential information and physical data relating to influent loads, operating conditions, and effluent concentrations.” teaches using a Bayesian network based on MSBR for predicting a wastewater treatment system; Table 2 and Page 143: “In this study, we assigned two states, namely, low and high, to effluent COD concentration (CODout), effluent total phosphorous concentration (TPout), effluent total nitrogen concentration (TNout), and cycle period of SBR (Csb). The other MSBR variables were assigned low, middle, and high states.” teaches that all MSBR variables including CODin, TPin, and TNin are given multiple states; Page 143: “The experiment was conducted over a period of two and a half years. In the experiment, repeated adjustments of the operational controlling parameters ensured that all relevant conditions were adequately tested” teaches that the MSBR variables are manipulated, therefore the MSBR variables such as CODin, TPin, and TNin represent experimental operations for wastewater treatment)

    PNG
    media_image1.png
    487
    702
    media_image1.png
    Greyscale



a plurality of nodes representing results of the operations; (Page 142, Section 3: “Dissolved oxygen (DO), pH, and water temperature (T) were selected as the environmental variables and effluent COD concentration (CODout), effluent total phosphorus concentration (TPout), and effluent total nitrogen concentration (TNout) were selected as the three output variables.” teaches that TPout, TNout, and CODout are output variables that represent results of the input and control variables (experimental operations))

and edges representing cause-and-effect relationships between the experimental operations and the operation results; (Page 141, Section 2: “. The Bayesian network can be defined as N = (<V,E>,P), where V is a set of nodes expressed as V = {V1,V2,.,Vn}, E is a set of arcs, and P represents a set of conditional probability distributions… As shown in Fig. 1, no arc exists between the influent COD concentration and pH, indicating that these variables do not directly affect each other and are conditionally independent.” and Page 142, Section 3: “In the Bayesian network model, three directed arcs were used to connect T with CODout, TPout, and TNout to show their qualitative relationships.” teaches that the arcs (edges) of Bayesian networks are used to represent the causal relationships between nodes)

a second reception unit, implemented by the processor, that receives, as an input, either information indicating the degree of cause-and-effect relationship between the experimental operation and the operation result or past experimental results from which the strength of each cause-and-effect relationship is used for estimation; and (Page 141, Section 2: “The assumed conditional probabilities for the Bayesian network are also presented in Fig. 1. For example, the probability of CODre being in the high state is 0.35 when both CODin and pH are in the high state.” teaches receiving the prior conditional probabilities (degree of cause and effect relationship) for CODin and pH (experimental operations) relative to CODre (result); Page 141, Section 2.3: “A number of software packages, such as Bayes Net Toolbox (Murphy, 2001), BayesiaLab… Hugin Expert… and Netica… can be used for parameter learning and inference. In this research, BayesiaLab (5.0) was used in the computation of network parameters and prediction inference.” suggests a computer based implementation such as a computer with a processor because the BayesiaLab software package was used for prediction inference for the Bayesian Network)

    PNG
    media_image2.png
    590
    752
    media_image2.png
    Greyscale



Li does not appear to explicitly teach: 
an output unit, implemented by the processor, that outputs the order in which a plurality of the experimental operations are to be performed on the basis of the input received by the first reception unit and the information received by the second reception unit. 
However, Novaes teaches: 
an output unit, implemented by the processor, that outputs the order in which a plurality of the experimental operations are to be performed on the basis of the input received by the first reception unit and the information received by the second reception unit. (Para [0023]: “The workflow engine 110 may produce an execution sequence 170 representing the relationships between the operations included in the workflow definition 162. The workflow engine 110 may send the execution sequence to the distributed execution environment 140.” teaches that the workflow engine can output an execution sequence; Para [0018]: “In one example method, a workflow definition including a plurality of operations is received. Each operation may include input attributes, output attributes, and values associated with each… An execution sequence for the workflow is determined by defining relationships between the plurality of operations. This determination is based at least in part on the one or more input attributes and associated input values, and the one or more output attributes and associated output values for each operation, and at least in part on one or more semantic rules defining dependencies of each of the plurality of operations.” teaches that the execution sequence defines an order of operations to be executed; Para [0032]: “In some implementations, the DAG 166 may represent each operation in the workflow definition 162 as a node in the DAG 166, and may represent each dependency between the operations as a vertex connecting two nodes. For example, the DAG 166 may include a vertex connecting nodes representing one operation depending on the output of another operation for input.” teaches that the execution sequence is associated with a directed acyclic graph and relevant input attributes and input values; Para [0049]: “Computing device 900 includes a processor 902, memory 904, a storage device 906, a high-speed interface 908 connecting to memory 904…” teaches a computing device with a processor)

Li and Novaes are analogous art because they are directed to using directed acyclic graphs to analyze operations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Novaes’ system for generating execution sequences for workflows into Li’s system for wastewater treatment with Bayesian network with a motivation to “…allowing workflows to be specified faster and more efficiently” (Novaes, Para [0005])

Regarding Claim 2, 
The combination of Li and Novaes teaches The experimental design optimization device according to claim 1,
Li further teaches: 
wherein the output unit identifies the most likely operation in order to achieve a combination of values input for the nodes representing the results. (Page 148, Section 5: “Another new insight gained in this study was the influence of different combinations of variables on others. For example, when T, Csb, Tam, Taa, CODin, TNin, and TPin were mid, low, low, mid, high, low, and low, respectively, the posterior probabilities of CODout, TNout, and TPout being in the high state were 40.59%, 25.74%, and 31.68%, respectively. From these data, we could judge which state combination was beneficial for the most effective sewage treatment.” teaches identifying the ideal (most likely) operation in order to achieve a combination of variables for CODout, TNout, and TPout (nodes representing the results))

Regarding Claim 3, 
The combination of Li and Novaes teaches The experimental design optimization device according to claim 2,
Li further teaches:
wherein the output unit calculates an implementation probability of values that can be taken by the nodes representing the results on the basis of the past experimental results and identifies an operation that achieves the highest implementation probability of the values that can be taken. (Page 144, Section 4: “If a posterior probability of the query variables (CODout, TPout, and TNout) in high state was greater than 50%, it suggested that the effluent of MSBR has a small possibility of meeting the wastewater discharge standard under the given condition. In this case, the MSBR effluent can be regarded as unqualified. Additional comparisons between the posterior and prior probabilities were still required if the posterior probability of the query variables was <50%. The effluent of MSBR was regarded as unqualified if the probability increase of the query variables in high state exceeded the corresponding judgment standards indicated in Fig. 5. Otherwise, the effluent was regarded as qualified.” teaches determining qualified posterior probabilities of variables (implementation probabilities); Page 142, Section 3: “…effluent COD concentration (CODout), effluent total phosphorus concentration (TPout), and effluent total nitrogen concentration (TNout) were selected as the three output variables.” teaches that CODout, TPout, and TNout are the nodes representing the output variables (results); Page 148, Section 5: “For example, when T, Csb, Tam, Taa, CODin, TNin, and TPin were mid, low, low, mid, high, low, and low, respectively, the posterior probabilities of CODout, TNout, and TPout being in the high state were 40.59%, 25.74%, and 31.68%, respectively. From these data, we could judge which state combination was beneficial for the most effective sewage treatment.” teaches identifying variable values (operations) that yield the highest possible posterior probabilities (implementation probabilities of values that can be taken))

Regarding Claim 4, 
The combination of Li and Novaes teaches The experimental design optimization device according to claim 1,
Novaes further teaches:
wherein the output unit outputs a plurality of nodes depending only on the nodes representing the experimental operations, as nodes able to be experimented in parallel. (Para [0032]: “For example, the DAG 166 may include a vertex connecting nodes representing one operation depending on the output of another operation for input. In some implementations, each vertex may represent different types of relationships between the operations represented by the node. For example, one type of vertex may indicate that a later operation cannot start until the earlier operation finishes, or another type of vertex may indicate that the two operations can occur in parallel” teaches that the DAG can indicate nodes that can be operated in parallel if the nodes do not require input from each other)
Li and Novaes are analogous art because they are directed to using directed acyclic graphs to analyze operations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Novaes’ system for generating execution sequences for workflows into Li’s system for wastewater treatment with Bayesian network with a motivation to “…allowing workflows to be specified faster and more efficiently” (Novaes, Para [0005])

Regarding Claim 5, 
The combination of Li and Novaes teaches The experimental design optimization device according to claim 1,
Li further teaches:
wherein the output unit decides the number of experiments for each type of the experiments according to the number of types of experiments, which are identified for each of the nodes representing the results, on a predetermined number of all experiments. (Page 143, Section 3: “MSBR data and parameters often have continuous values. Given that the capability of a Bayesian network to handle continuous data is limited, a common solution is to make the continuous variable discrete, then build the model over the discrete domain… In a discrete process, defining the number of states and the division points of the state intervals is a key task that can make a notable difference in the resulting model. The choice of number of states is an important step in developing a Bayesian network as it often affects the sensitivity of the model. Theoretically, a higher number of states makes the model more sensitive. However, an excessive number of states is not conducive to Bayesian network analysis and prolongs processing times. The bigger the number of states, the more data is needed for it to be likely to find interesting dependencies… Thus, choosing the number of states requires a compromise between model simplicity and accuracy… In this study, we assigned two states, namely, low and high, to effluent COD concentration (CODout), effluent total phosphorous concentration (TPout), effluent total nitrogen concentration (TNout), and cycle period of SBR (Csb). The other MSBR variables were assigned low, middle, and high states.” teaches determining the number of states for each variable depending on the total number of variables (number of types of experiments), the total number of states relates to the number of experiments for each variable because experiments are conducted for each state and a predetermined number of states for each type of variable results in a predetermined total number of states; Page 142, Section 3: “…effluent COD concentration (CODout), effluent total phosphorus concentration (TPout), and effluent total nitrogen concentration (TNout) were selected as the three output variables.” teaches identifying the nodes representing the results)

Regarding Claim 6, 
The combination of Li and Novaes teaches The experimental design optimization device according to claim 1,
Novaes further teaches:
wherein the output unit decides to preferentially experiment a node of a result depending only on a node of an operation. (Para [0032]: “For example, the DAG 166 may include a vertex connecting nodes representing one operation depending on the output of another operation for input. In some implementations, each vertex may represent different types of relationships between the operations represented by the node. For example, one type of vertex may indicate that a later operation cannot start until the earlier operation finishes…” teaches that the DAG can indicate nodes that can only be 
Li and Novaes are analogous art because they are directed to using directed acyclic graphs to analyze operations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Novaes’ system for generating execution sequences for workflows into Li’s system for wastewater treatment with Bayesian network with a motivation to “…allowing workflows to be specified faster and more efficiently” (Novaes, Para [0005])

Regarding Claim 7,
This claim recites An experimental design optimization method, which performs a plurality of operations as recited by the device of claim 1, and has limitations that are similar to the device of claim 1, thus is rejected with the same rationale applied against claim 1.

Regarding Claim 8,
This claim recites The experimental design optimization method according to claim 7, which performs a plurality of operations as recited by the device of claim 2, and has limitations that are similar to the device of claim 2, thus is rejected with the same rationale applied against claim 2.

Regarding Claim 9,
This claim recites A non-transitory computer readable information recording medium, which performs a plurality of operations as recited by the device of claim 1, and has limitations that are similar to the device of claim 1, thus is rejected with the same rationale applied against claim 1.

Regarding Claim 10,
This claim recites The non-transitory computer readable information recording medium according to claim 9, which performs a plurality of operations as recited by the device of claim 2, and has limitations that are similar to the device of claim 2, thus is rejected with the same rationale applied against claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: 
Khakzad et al. (“Dynamic safety analysis of process systems by mapping bow-tie into Bayesian network”) teaches a system that uses a Bayesian network and directed acyclic graph to analyze safety operations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144. The examiner can normally be reached Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/S.J.A./Examiner, Art Unit 2125     

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125